Order entered October 31, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00658-CV

                             JAY SANDON COOPER, Appellant

                                                V.

              THE BANK OF NEW YORK MELLON TRUST CO., Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 09-06869

                                            ORDER
       We GRANT appellant’s October 28, 2013 unopposed motion for an extension of time to

file a brief. Appellant shall file his brief on or before November 27, 2013.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE